Citation Nr: 0708066	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for low 
back disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The appellant had active military service from July 1963 to 
April 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Reno, Nevada, Regional Office (RO).

In May 2005, the appellant testified during a hearing before 
the undersigned at the RO; a transcript of that hearing is of 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is required for the 
issues on appeal.

With respect to his service-connection claim for PTSD, the 
veteran contends that he was exposed to stressful situations 
while stationed in the Republic of Vietnam for approximately 
one month in 1970.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
veteran in that case, who had a non-combat military 
occupational specialty (MOS), claimed that he was exposed to 
rocket attacks while stationed at Da Nang.  Records for the 
veteran's unit corroborated the veteran's assertion that 
enemy rocket attacks occurred during the time he was 
stationed at Da Nang, but did not document his personal 
participation.  The U.S. Court of Appeals for Veterans Claims 
(Court) in this case determined that the veteran's presence 
with his unit at the time the attacks occurred corroborated 
his statement that he experienced such attacks personally.  
Citing Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
concluded that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the 
veteran to corroborate his actual proximity to and 
participation in the rocket attacks on Da Nang.  Id. at 128-
29.

Here, first, the veteran maintains that he worked in 
sanitation management as a water and waste management 
specialist.  He was charged with installing and maintaining 
the water sanitation equipment in the field when new bases 
were built near combat locations.  He recalls that while on 
temporary duty (TDY) in Phuket, Vietnam, for about a month in 
approximately January or February 1970, he witnessed mortar 
attacks and gunfire.  He recalls serving with the 319th Red 
Horse Squad while maintaining a base in the field in Vietnam.  
During this time he heard gunfire and saw tracers at night.  
His DD Form 214 reflects that he received a number of 
decorations to include the Vietnam Service Medal with four 
devices, the Republic of Vietnam Gallantry Cross with device, 
the Republic of Vietnam Campaign Medal, and the Combat 
Readiness Medal.  

Second, the veteran argues that he was a missile launch 
officer in the Air Force, stationed underground in Montana 
from 1976 to 1979.  He said he was claustrophic and found the 
work stressful.  Third, the veteran also indicated that he 
then served as a logistician at Zweibrucken Air Force Base in 
Germany and was the officer in charge of southwest Asia.  In 
that capacity, he said he escorted military personnel to 
classified locations.
 
His service personnel records indicate that he was stationed 
in Thailand, but not in Vietnam, between 1963 and 1969.  
There do not appear to be any service personnel records dated 
after 1969 showing where he was stationed.

The Board further notes that the veteran's service medical 
records associated with the claims file do not include any 
records dated prior to 1972.  Thus, the veteran's service 
medical records dated from 1963 to 1972 do not appear to be 
of record.  

In March 2001, a VA mental health professional diagnosed the 
veteran with PTSD, based on the veteran's military history, 
but not a specific stressor.  

In light of the apparent incomplete service personnel and 
medical records in the file, the Board finds that an attempt 
should be made to obtain the veteran's complete service 
medical records and service personnel records, from 1963 to 
1988, in order to verify the veteran's claimed stressor.  The 
veteran should be asked to provide sufficient details of this 
alleged stressor.

Based on the foregoing development, the RO should request 
that the U.S. Army and Joint Services Records Research Center 
(JSRRC) verify this information.  Then the RO should schedule 
a VA examination as described below.

With respect to the veteran's claim for an increased rating 
for his low back disorder, in June 2005, the veteran 
identified private medical evidence that may be relevant to 
his claim.  He reported that he underwent a private magnetic 
resonance image (MRI) of his back.  Although he reported the 
findings of the MRI study, he did not provide a copy of the 
original report.  An attempt should be made to obtain this 
evidence.

Furthermore, the veteran essentially maintained that the May 
2005 VA examination report was inaccurate and inadequate for 
rating purposes.  He cited many inconsistencies in the 
reports findings.  He also indicated that his low back 
disorder was worse than described in the May 2005 report.  

Although the RO originally evaluated the veteran's low back 
disorder as lumbosacral strain, it may be that the veteran's 
current low back disorder includes intervertebral disc 
syndrome, based on x-ray and MRI studies in the claims files.  
In rating the service-connected disability, the veteran's 
symptoms may be considered to the extent they cannot 
measurably be distinguished from any other nonservice-
connected disorder that may be manifested.  See Mittleider v. 
West, 11 Vet. App.  181, 182 (1998); see also Waddell v. 
Brown, 5 Vet. App. 454,  456-57 (1993) (if it is medically 
determined that the  impairment attributable to nonservice-
connected and service- connected conditions cannot be 
distinguished, the benefit-of- the-doubt doctrine requires 
that all such impairment be  attributed to the service-
connected disability).

The Board notes that the VA examiner in August 2003 opined 
that the veteran had sciatica radiating down the veteran's 
left lower extremity, which emanated from the service-
connected low back disorder.  The May 2005 VA examiner found 
that there was no neurologic deficit found.  Furthermore, the 
May 2005 VA examiner appeared to question the veteran's 
veracity during the examination despite the findings in the 
MRI and x-ray studies.  There was no indication of this in 
the August 2003 VA report.

The Board notes that the veteran was rated 20 percent 
disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 that evaluated lumbosacral strain.  However, 
effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003), codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5245 (2006).  The rating 
criteria for 38 C.F.R. § 4.71a, Diagnostic Code 5293 (that 
evaluates intervertebral disc syndrome) were changed 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002) and, again, effective September 26, 2003.

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of an appeal, the Board must 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000 (April 
10, 2000).

In light of this evidence, the Board is of the opinion that 
the veteran should be afforded further VA examination to more 
accurately assess the current severity and all manifestations 
of his service-connected low back disorder.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish effective dates for the 
service connection and increased 
rating claims on appeal, as 
outlined by the court in Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).

2.	The AMC or RO should send the 
veteran a letter requesting that 
he provide as much detail as 
possible concerning all alleged 
stressors regarding his claim for 
service connection for PTSD.  The 
veteran should be notified that 
he may obtain and submit lay or 
"buddy" statements in order to 
help substantiate his alleged 
stressors.

3.	The RO or the AMC should also 
request the veteran to provide 
any pertinent evidence in his 
possession and any outstanding 
medical records pertaining to 
treatment or evaluation of the 
components of his low back 
disorder during the period of 
this claim or the identifying 
information and any necessary 
authorization to enable VA to 
obtain such records on his 
behalf.  

4.	The RO or AMC should obtain all 
VA medical records regarding the 
veteran's treatment for the 
period from May 2005 to the 
present.

5.	 The AMC or RO should contact the 
National Personnel Records Center 
(NPRC) and any other appropriate 
state or federal agency and 
request a complete set of the 
veteran's service medical 
records, specifically dated from 
1963 to 1972, and a complete set 
of the veteran's service 
personnel records, specifically 
dated from 1969 to 1988, 
including all TDY 
assignments/orders, and associate 
them with the claims file.

6.	 The AMC or RO should then 
undertake appropriate development 
to obtain any pertinent evidence 
identified but not provided by 
the veteran.  If the AMC or RO is 
unable to obtain any pertinent 
evidence identified by the 
veteran, it should so inform the 
veteran and his representative 
and request them to submit the 
outstanding evidence.

7.	The RO should attempt to 
corroborate the veteran's alleged 
stressful events in service to 
include a request to the JSRRC.  
The RO should provide the JSRRC 
with all pertinent information, 
to include copies of the 
veteran's personnel records, 
units of assignment, TDY orders, 
and stressor statements.  The RO 
should specifically request JSRRC 
to verify whether the unit to 
which the veteran claims to have 
been attached, the 319th Red Horse 
Squad, was the subject of sniper 
and mortar attacks in 
approximately January or February 
1970, when he said he served with 
it as a water and waste 
management specialist in Phuket, 
Vietnam, where he witnessed enemy 
gunfire and mortar attacks.  If 
these alleged stressors cannot be 
verified, that should be stated.  
Unit histories should be provided 
if available.

8.	After the above has been 
accomplished, then the RO should 
make arrangements for the veteran 
to be examined by a VA 
psychiatrist experienced in 
evaluating post-traumatic stress 
disorders to determine the 
diagnoses of any psychiatric 
disorder(s) that are present.

a.	The examiner is advised that 
the veteran served in 
Thailand and maintains that 
he was exposed to hostile 
mortar and sniper fire as a 
waste and management 
specialist sent to Vietnam 
for a month in 1970.  He 
also claims that from 1976 
to 1979 he served as a 
missile launch officer in 
Montana and this was 
stressful because he was 
claustrophic.  Lastly, he 
claims he escorted military 
personnel to classified 
locations while serving as a 
logistician in Europe. 

b.	The examiner should elicit 
as much detail as possible 
from the veteran as to such 
claimed stressors, e.g., 
locations, dates, and 
identities of individuals 
involved.  Then, pending 
verification of the 
veteran's exposure thereto, 
the examiner should consider 
the veteran's alleged in-
service stressors for the 
purpose of determining 
whether such stressors were 
severe enough to have caused 
the current psychiatric 
symptoms, and whether the 
diagnostic criteria to 
support the diagnosis of 
PTSD have been satisfied by 
the in-service stressors.  
The diagnosis should conform 
to the psychiatric 
nomenclature and diagnostic 
criteria contained in DSM-
IV.

c.	If the veteran is found to 
have PTSD, the examiner is 
requested to identify the 
diagnostic criteria, 
including the specific 
stressor(s) supporting the 
diagnosis.

d.	If the veteran is found to 
have a psychiatric diagnosis 
other than PTSD, the 
examiner is requested to 
render an opinion as to 
whether it is at least as 
likely as not (i.e., at 
least a 50-50 probability) 
that any such diagnosed 
psychiatric disorder was 
caused by military service, 
or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability).  The examiner 
is particularly requested to 
address the opinion rendered 
by the VA examiner in March 
2001 (to the effect that the 
veteran has PTSD).

e.	A complete rationale should 
be given for all opinions 
and conclusions expressed.  
The claims files must be 
made available to the 
examiner for review in 
conjunction with the 
examination, for a proper 
understanding of the 
veteran's medical history.  
The examination report is to 
reflect whether such a 
review of the claims files 
was made.

NOTE: The term "at least 
as likely as not" does not 
mean merely within the 
realm of medical 
possibility, but rather 
that the weight of medical 
evidence both for and 
against a conclusion is so 
evenly divided that it is 
as medically sound to find 
in favor of causation as 
it is to find against it.
        
8.  Then, the veteran should be 
afforded appropriate VA 
examinations, i.e., orthopedic, 
neurologic, to determine the 
current severity and all 
manifestations of his service-
connected low back disability.  
The claims folders must be made 
available to and reviewed by 
the examiner.  All indicated 
studies, including range of 
motion studies in degrees, 
should be performed, and all 
clinical findings reported in 
detail.

a)  In reporting the 
results of range of motion 
testing, the examiner 
should identify any 
objective evidence of pain 
and the specific 
excursion(s) of motion, if 
any, accompanied by pain.  
To the extent possible, 
the examiner should assess 
the degree of severity of 
any pain.  The examiner 
should also provide an 
opinion concerning the 
degree of severity of any 
muscle spasms noted.

b)  The extent of any 
incoordination, weakened 
movement and excess 
fatigability on use should 
also be described by the 
examiner.  If feasible, 
the examiner should assess 
the additional functional 
impairment due to weakened 
movement, excess 
fatigability, or 
incoordination in terms of 
the degree of additional 
range of motion loss. 

c)  The examiner should 
also express an opinion 
concerning whether there 
would be additional limits 
on functional ability on 
repeated use or during 
flare-ups (if the veteran 
describes flare-ups), and, 
to the extent possible, 
provide an assessment of 
the functional impairment 
on repeated use or during 
flare-ups.  If feasible, 
the examiner should assess 
the additional functional 
impairment on repeated use 
or during flare-ups in 
terms of the degree of 
additional range of motion 
loss.

d)  The examiner should 
specifically identify any 
evidence of neuropathy due 
to the service-connected 
disability, to include 
reflex changes, atrophy 
and pain.  Any functional 
impairment of the lower 
extremities due to the 
disc disease should be 
identified, and the 
examiner should assess the 
frequency and duration of 
any episodes of 
intervertebral disc 
syndrome, if present, and 
in particular should 
assess the frequency and 
duration of any episodes 
of acute signs and 
symptoms of intervertebral 
disc syndrome that require 
bed rest prescribed by a 
physician and treatment by 
a physician.  

e)  The examiner should 
also provide an opinion 
concerning the impact of 
the service-connected low 
back disability on the 
veteran's ability to 
obtain and maintain 
substantially gainful 
employment.

9.  Thereafter, the RO should 
readjudicate the appellant's 
claims for entitlement to 
service connection for PTSD and 
a rating in excess of 20 
percent for his service-
connected low back disability. 
If the benefits sought on 
appeal remain denied, the 
appellant should be provided 
with a supplemental statement 
of the case (SSOC).  The SSOC 
should contain notice of all 
relevant actions taken on the 
claims, to include a summary of 
the evidence and applicable law 
and regulations considered 
pertinent to the issue 
currently on appeal since the 
July 2006 SSOC.  An appropriate 
period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 

